Citation Nr: 9909006	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-26 912 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for peptic ulcer.

7.  Entitlement to service connection for a chronic sleep 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to August 
1971 and from January 1991 to July 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.


REMAND

The United States Court of Veterans Appeals has held that VA 
has a duty to assist veterans in the development of facts 
pertinent to their claims, under 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

The Board notes that although the veteran served a second 
period of active duty from January 1991 to July 1991, it does 
not appear that complete service medical records pertaining 
to that period of service are contained in his claims folder.  
Specifically, the Board notes that there is no entrance or 
separation examination of record for that period of service.  
The Board feels that another attempt should be made to secure 
those records from the National Personnel Records Center.

The Board also notes that the veteran, in an August 1996 
statement in support of claim, described his alleged 
stressors upon which he bases his claim of entitlement to 
service connection for post-traumatic stress disorder.  The 
Board feels RO should attempt to authenticate the veteran's 
alleged stressors with the United States Armed Services 
Center for Research of Unit Records.

Following the development of the veteran's alleged stressors, 
an examination may be needed in order to establish whether 
any of the alleged stressors which has been properly 
authenticated may be the basis for a diagnosis of post-
traumatic stress disorder.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should make another attempt to 
secure the veteran's service medical and 
personnel records through official 
channels, especially those service 
medical and personnel records pertaining 
to his service from January 1991 to July 
1991.

2.  The veteran should be requested to 
provide a detailed statement of his 
alleged stressors.  He should be 
instructed to provide as much detail as 
possible, to include names, dates, and 
units.

3.  Following receipt of the above 
information, the RO should send all 
appropriate information to the United 
States Armed Services Center for Research 
of Unit Records, 7798 Cissna Road, Suite 
101, Springfield, Virginia  22150-3197, 
for verification.

4.  The RO must make a specific 
determination, based upon the complete 
record, as to whether any of the 
veteran's alleged stressors have been 
objectively verified and, if so, should 
determine the nature of the alleged 
stressor which has been established by 
the record to have occurred.  In making 
this finding, the RO must specifically 
render a finding as to whether the 
veteran "engaged in combat with the 
enemy."  If the RO determines that the 
record establishes the existence of any 
of the veteran's alleged stressors, the 
RO must specifically find what alleged 
stressors have been established by the 
evidence of record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  If, and only if, the RO determines 
that the record establishes the 
occurrence of any of the veteran's 
alleged stressors, the RO should schedule 
the veteran for a VA psychiatric 
examination.  The claims folder and a 
copy of this remand should be made 
available to and be reviewed by the 
examiners prior to the examination.  The 
RO must specify for the examiner what 
alleged stressors it has determined have 
been established by the record and the 
examiner must be instructed that he may 
consider only that verified occurrence or 
those verified occurrences in determining 
whether the veteran was exposed to a 
stressor in service.  Specifically, the 
examiner should provide the following 
information:

a)  The examiner should conduct a 
thorough review of the veteran's 
claims folder, to include his 
medical history and should state in 
the examination report that such 
review has been conducted.

b)  The examiner should provide a 
complete multiaxial diagnosis, 
pursuant to the criteria found in 
the Diagnostic and Statistical 
Manual of Mental Disorders, Volume 
Four (DSM-IV), of the American 
Psychiatric Association.  The 
multiaxial diagnosis should include 
diagnoses of all mental disorders 
currently present, and should 
include a global assessment of 
functioning.

c)  If a diagnosis of post-traumatic 
stress disorder is deemed 
appropriate, pursuant to the 
criteria for post-traumatic stress 
disorder found in DSM-IV,  the 
examiner must specifically identify 
which stressor or stressors, the 
occurrence of which have been 
verified by the RO, are sufficient 
stressors to justify that diagnosis.

6.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

7.  Following completion of the 
foregoing, the RO should review the 
issues on appeal.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


